NOT FOR PUBLICATION                       FILED
                      UNITED STATES COURT OF APPEALS                       JAN 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                FOR THE NINTH CIRCUIT

JOSE CENTENO OLIVARES,                           No.    20-73346

                  Petitioner,                    Agency No. A095-773-608

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted December 8, 2021**
                                Pasadena, California

Before: BEA and LEE, Circuit Judges, and BENNETT,*** District Judge.

           Jose Centeno Olivares (“Centeno Olivares”), a native and citizen of

Mexico, petitions for review of an Immigration Judge’s (“IJ”) 2020 decision



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Richard D. Bennett, United States District Judge for
the District of Maryland, sitting by designation.
affirming an asylum officer’s negative reasonable fear determination in

proceedings to reinstate Centeno Olivares’s 2009 removal order.

      Centeno Olivares argues the government did not properly reinstate the 2009

removal order. The government provided sufficient record evidence, through

documents and Centeno Olivares’s testimony, that he is a citizen of Mexico,

subject to a 2009 expedited removal order, who illegally reentered the United

States after his removal. The government met the factual predicates for

reinstatement of an order of removal. Villa-Anguiano v. Holder, 727 F.3d 873, 878

(9th Cir. 2013).

      The government argues Centeno Olivares waived review of the IJ’s negative

fear determination. Centeno Olivares did not make arguments or provide record

support for his contention that he had a reasonable fear of return to Mexico and

should not be removed. Rather, he listed rules of law without applying those rules

to the facts of his case and did not cite to the record in this section of his opening

brief. He has waived this argument. United States v. Graf, 610 F.3d 1148, 1166

(9th Cir. 2010) (“Arguments made in passing and not supported by citations to the

record or to case authority are generally deemed waived.”); Fed. R. App. P.

28(a)(8)(A) (appellant’s opening brief must contain the “appellant’s contentions

and the reasons for them, with citations to the authorities and parts of the record on

which the appellant relies”).


                                           2
      Even if Centeno Olivares had not waived that review, substantial record

evidence supported the IJ’s finding that he did not have a reasonable fear of

persecution or torture, so the record does not compel a contrary conclusion.

Zehatye v. Gonzales, 453 F.3d 1182, 1185 (9th Cir. 2006). An applicant is not

eligible for asylum if he can safely relocate to another part of his home country.

INS v. Ventura, 537 U.S. 12, 18 (2002). The IJ found Centeno Olivares could

relocate safely within Mexico, had done so for a time in one area of the country

after an incident in 2009, and could live and work in another area of Mexico

without the cartel members involved in the 2009 incident knowing he was in that

other area.

      An applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground.”

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010). Centeno Olivares testified

he believes cartels are “everywhere” in Mexico, but he did not support the

statement with any record evidence. IJ found he expressed a “generalized fear” of

crime in Mexico, not one of persecution targeted to him on account of a protected

ground.

      Petition DENIED.




                                          3